Citation Nr: 1747691	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO. 13-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to increased initial ratings for a lumbar spine disability, rated as 10 percent disabling prior to May 16, 2015, and as 20 percent disabling thereafter. 

2. Entitlement to inreased initial ratings for peripheral neuropathy and lumbar radiculopathy of the left lower extremity, rated as 20 percent disabling prior to November 12, 2014, and as 40 percent disabling thereafter.

3. Entitlement to service connection for erectile dysfunction, to include as due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. Service connection for a lumbar spine disability was granted and an initial 10 percent rating was assigned. Service connection for lumbar radiculopathy of the left lower extremity was granted and an initial 20 percent rating was assigned. Service connection for erectile dysfunction was denied. 

In a March 2016 rating decision, the Veteran was granted a 20 percent rating for his lumbar spine disability effective May 16, 2015. In a November 2016 rating decision, the Veteran was granted service connection for peripheral neuropathy of the left lower extremity as part of the lumbar radiculopathy of the left lower extremity and a 40 percent rating was assigned effective November 12, 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately necessary before a decision on the merits of the claims can be reached. 

With regard to the claim for increased initial ratings for the lumbar spine disability, the Veteran was afforded a VA examination most recently in November 2016. However, the examination was not considered by the AOJ. Additionally, the Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia. As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the lumbar spine disability claim. 

With regard to the claim for an increased rating for the left lower extremity disability, this disability is intertwined with the lumbar spine disability, and the manifestations associated with the disability should also be considered by the examiner. 

With regard to the claim for service connection for erectile dysfunction, the Veteran was afforded a VA examination in May 2015. At that time, the examiner diagnosed the Veteran with erectile dysfunction and opined that the etiology of his erectile dysfunction was multifactorial and included "age, psychogenic, [and] medications for depression and hypertension." However, the examiner failed to provide an opinion as to whether the Veteran's erectile dysfunction was caused or aggravated by any service-connected disability or the medication used to treat any service-connected disability. If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that the examination is an adequate one. Barr v. Nicholson, 21 Vet. App. 303 (2007). Consequently, an addendum opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his lumbar spine and left lower extremity disabilities. The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

With regard to the Veteran's service-connected lumbar spine disability, range of motion testing should be accomplished and reported for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement, excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion. The examiner is advised that the Veteran is competent to report limitation during flare-ups. All neurological manifestations should be included in the examination report.

With regard the claim for erectile dysfunction, the examiner is also requested to provide an opinion as to whether any of the Veteran's service-connected disabilities (including major depression, peripheral neuropathy and radiculopathy of the left and right lower extremities, a lumbar spine disability, and gastroesophageal reflux disease (GERD)) or any of the medications used to treat any of his service-connected disabilities cause or aggravate his diagnosed erectile dysfunction. 

A complete rationale must be included for all proffered opinions. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

Inform the Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).

2. Then, readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




